DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specific claim reference in line 19 of page 17 should be removed because the claims can be amended or renumbered.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In lines 3-4 of claim 53, it is unclear what is meant by the cellulose group.  This is also unclear because methyl cellulose is already included as a member of the recited binder group.
Also regarding claim 53, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,786,779. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the patent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-41, 45, 51, 53, 54 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolczyk (6,558,457) in view of House et al. (2016/0096163 A1).
Kolczyk ‘457 discloses an air dryer comprising a housing (12) for receiving compressed air, an adsorbent fixed in the housing including stacked honeycomb activated carbon bodies (39), and seals (38) provided between the stacked bodies which extend over edges of the bodies (see figures 1,7, abstract, col. 1, lines 56-67, col. 5, line 58 to col. 6, line 3, claims 7, 8).  The instant claims differ from the disclosure of Kolczyk ‘457 in that the adsorbent bodies include a ceramic support coated with a sorbent and a preferred binder.
House et al. ‘163 disclose a honeycomb adsorbent contactor comprising a ceramic support coated by adsorbent and an organic PVA binder (see abstract, figures, paragraphs 4, 32, 65-67).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kolczk ‘457 by using the coated substrate of House et al. ‘163 in order to provide an adsorbent with a low pressure drop and low cost materials of construction and fabrication.  The specific ceramic material is not disclosed, however one having ordinary skill would have been motivated to use cordierite because of its availability, stability, and low cost.
Claims 42-44 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolczyk ‘457 in view of House et al. ‘163 as applied to claim 39 above, and further in view of Dunne (5,512,083).
Kolczyk ‘457 in view of House et al. ‘163 disclose all of the limitations of the claims except that a preferred adsorbent and inorganic binder are used.  Dunne ‘083 discloses a honeycomb dehumidifier comprising a coating of zeolite such as faujasite zeolite X and an inorganic binder such as clay or silica (see abstract, col. 6, lines 22-65).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of the primary references by using a zeolite that is effective for moisture adsorption and for desorption of the moisture at low temperatures, and to use an effective binder that is inexpensive and allows for high surface contact area of the adsorbent for exposure to target water vapor molecules.
Claims 48-50 and 55-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolczyk ‘457 in view of House et al. ‘163 as applied to claim 39 above, and further in view of McKenna et al. (2014/0305309 A1).
Kolczyk ‘457 in view of House et al. ‘163 disclose all of the limitations of the claims except that the adsorbent stack includes a shrink sleeve made of a preferred elastic material.  McKenna et al. ‘309 disclose a stack of gas adsorbent bodies that are enclosed by a heavy shrink wrap (see paragraph 102).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the adsorbent stack of the primary references by using the shrink sleeve of McKenna et al. ‘309 in order to provide a self-supported cartridge that can be prefabricated for insertion into a housing without the need for any additional external structural support.  The choice of the wrap material such as an elastic polyolefin is considered to be an obvious choice in order to provide a sleeve that will maintain the stack as a unitary cartridge and also prevent gas from leaking and short circuiting the filter.
Allowable Subject Matter
Claims 46 and 47 are only rejected for double patenting and include allowable subject matter if a proper terminal disclaimer is filed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose adsorbent gas purification arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



fl

/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776